Per Curiam.
{¶ 1} In this case, we have reviewed the recommendation of the Board of Commissioners on Grievances and Discipline that respondent, Michael A. Ross of Avon, Ohio, Attorney Registration No. 0061243, be publicly reprimanded for having violated Gov.Bar R. V(4)(G) (failing to cooperate in an investigation of *225professional misconduct). Upon review of the record, we adopt the board’s findings and recommendation.
Fauver, Keyse-Walker & Donovan and John L. Keyse-Walker, for relator.
William T. Doyle, for respondent.
{¶ 2} Relator, Lorain County Bar Association, charged respondent with failure to cooperate in a disciplinary investigation by a complaint filed with the board on January 29, 2001. A panel of the board heard the cause, found the violation of Gov.Bar R. V(4)(G), and recommended a public reprimand. The panel determined that while the issue of respondent’s conduct in his representation of a client was no longer before it, respondent’s conceded failure to respond promptly or at all to information requests constituted a dereliction of his professional obligations. In making its recommendation, the panel considered respondent’s lack of a prior disciplinary record, numerous character references, service to the community," and remorse.
{¶ 3} The board adopted the panel’s findings and recommendation. We agree with the board that a public reprimand is appropriate. Respondent is therefore publicly reprimanded for having violated Gov.Bar R. V(4)(G). Costs are taxed to respondent.
Judgment accordingly.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.